The opinion of the court was delivered by
Brewer, J.:
The facts in this case are as follows: Plaintiff in error is a corporation created under the laws of the state of Nebraska, and having its principal office in the city of Omaha, in that state.- It has leased and is operating a line of railroad running from Lincoln, Nebraska, to Atchison, Kansas, some thirty-seven miles of which are within the limits of this state. In the operation of this road it em*193ploys a station agent at the city of Atchison'. One Jackson was in the month of November, 1881, a brakeman in the employ of said corporation, and employed on its trains running from Lincoln to Atchison. He was a married man, residing with his wife at Lincoln, Nebraska. On November 9, 1881, defendant in error commenced an action before a justice of the peace in the city of Atchison, against said Jackson, and caused garnishee process to be served on plaintiff in error. At that time plaintiff in error was indebted to said Jackson for wages already earned during the month of November, in the sum of $13.50. He continued in its employ until the 19th of the month, when the wages for the month then due him, $26.25, were paid to him by the corporation. It also appears that by the laws of Nebraska the wages for laborers for sixty days are exempt from seizure on legal process; so that we have these facts upon which to determine the rights of the parties: The employer is a corporation created by and existing under the laws of Nebraska, with its principal office and center of business in that state. Its employé, engaged in manual labor, also resides in that state. By the laws of Nebraska, where both employer and employé reside, his wages are exempt. The employer leases property and transacts business in this state. A creditor of the employé comes into the courts of this state and garnishes the employer for wages due the employé, claiming that though such wages are exempt under the laws of the state of Nebraska, they are not under the laws of the state of Kansas. Can such an action be maintained ?
We think these propositions are sound: The laws of a state have no extra-territorial force. This as a general proposition is unquestioned, and includes within its scope exemption as well as other laws. So, although the laws of Nebraska, where employer and employé reside, exempt laborers’ wages absolutely, it does not follow that the courts of another state will, in controversies pending before them, enforce the same exemption. On the contrary, the matter of exemption being *194one affecting the remedy, at least within certain limitations, is one controlled by the lex fori, and not by the lex loci contractus. Therefore, although both creditor ánd debtor reside within the limits of the state, the exemption laws of that state do not control garnishee proceedings in another. (Helfenstein v. Cave, 3 Iowa, 287; Newell v. Hayden, 8 id. 140; Moore v. C. R. I. & P. Rld. Co., 43 id. 385, 388; Conley v. Chilcote, 25 Ohio St. 320; B. & O. Rld. Co. v. May, 25 id. 347; Pierce v. C. & N. W. Rly. Co., 36 Wis. 283; Morgan v. Neville, 74 Pa. St. 52; Lock v. Johnson, 36 Me. 464; C. & A. Rld. Co. v. Bagland, 84 Ill. 375.)
It may be conceded that in the courts of a state any citizen of that state may be enjoined from resorting to the courts of any other state for the purpose of evading the exemption laws of his own state. (Snook v. Snetzer, 25 Ohio St. 516.) But no such doctrine or implication therefrom applies in the case at bar, for while the debtor and the garnishee were citizens of Nebraska, the residence of the plaintiff, the creditor, is not disclosed. It does not appear that he was a citizen of Nebraska seeking through proceedings in a court of a sister-state to avoid the exemption laws of his own. For aught that appears he is a citizen of Kansas, appealing only to the-laws and the courts of this state for the collection of his debt, and simply denying that the laws of another state shall prevent the collection of his debt according to the laws and procedure of his own state.
Again, no question arises here as to the effect of a judgment against the garnishee in the courts of this state as-against proceedings to collect the debt in the state of Nebraska, where the debt was created. As to that question, the-cases of Pierce v. Rld. Co., 36 Wis. 283, and Moore v. Rld. Co., 43 Iowa, 385, seem to be divergent. As to which states-the law correctly, we need not now inquire. The questiom in this case is not what is the effect of a judgment against a. garnishee, but what ought to be such judgment. Of course-no debtor should be required to pay his debt twice, but at. the same time if he goes into a state outside the state of his *195residence and transacts business therein, he must expect, as to all matters of procedure and remedy, to abide by the laws of that state. He may not claim the privileges and the protection of the laws of the state into which he enters and transacts business,without submitting to the burdens and obligations of such laws. Coming into this state to transact business, he must abide by the exemption laws of this state; and when a party who for aught that appears, is a citizen of this state, invokes the process of our courts and the rules of our statutes to secure the payment of a just debt, a garnishee may not reply that by the laws of the state where he resides and where his employé also resides, his debt to such employé is exempt from all garnishee process. It cannot be doubted that the courts of the state where he resides will respect a judgment rendered against him in this state, provided he has made a perfect and full disclosure and a reasonable defense against the claim presented. The case in 36 Wis. 283, supra, contains nothing contradicting this proposition. We think, therefore, that it may be laid down as a legitimate conclusion from the authorities, that as the laws of a state have no extra-territorial force, and as the plaintiff in this action does not appear to have been a resident of Nebraska or under any obligation, legal or moral, to respect the laws of that state, his proceedings to compel the payment of a just debt from the defendant as garnishee cannot be defeated by the fact that the laws- of the state where both debtor and garnishee reside exempt the debt from seizure under such process.
Again, so far as any question arises under the laws of this state defining exemption liability, it is enough to say that while the testimony disclosed is not perfectly satisfactory, it does not appear that all the testimony bearing upon that question is preserved in the record. Hence wé cannot affirm that there was any error in the ruling of the trial court in this respect. As to the liability of defendant to garnishee proceedings like this, it must be sustained. Whatever doubts may have existed in some states, it seems to us clear that a *196corporation'or individual coming into this state, leasing property and transacting business here, becomes liable to garnishee proceedings. A mere debt is transitory, and may be enforced wherever the debtor or his property can be found, and if the creditor can enforce the collection of his debt in the courts of this state, a creditor of such creditor should have equal facilities. (Brauser v. Ins. Co., 21 Wis. 506; Fithian v. Rld. Co., 31 Pa. St. 114; Bank v. Rld. Co., 45 Wis. 172; Hannibal & St. J. Rld. Co. v. Crane, Supreme Court of Illinois, reported in 16 Western Jurist, 360.)
For a further discussion of the questions in this case, we refer with approval to the two carefully-prepared opinions of the learned judge who tried this case in the district court, and which are presented in the brief of counsel for defendant in error. We cannot add to the arguments so clearly and ably stated therein by Judge Martin.
A cross-petition in error has been presented. So far as the attempt to attach a new case-made, or further portions of the record, is concerned, it is unauthorized, and all such, matter must be stricken out. Upon the case-made itself, counsel present this question: At the time of service of garnishee process the railroad company was indebted to Jackson in the amount for which it was adjudged liable. He continued in the company’s employ till the latter part of the month, under the same contract of employment. Now did the garnishee process bind only the amount earned by defendant and due from the garnishee at the time of service of process, or does it reach to all earned under the existing contract up to the answer day? This is the third case stated in the opinion in Phelps v. Rld. Co., 28 Kas. 165, and left undecided at that time. Presented now, we are compelled to pass upon it. The ruling of the district court is correct. Garnishee proceedings mean this: the creditor takes the place of the debtor. “Only this and nothing more.” The former takes only that which the latter could enforce., That which the garnishee owes, whether due or not, is appropriated; but the process has no future effect. It does not touch that which *197may thereafter be earned, but which will be earned only by the debtor’s subsequent labor. This is in accord with the principles underlying garnishee proceedings as stated by the test writers, and is just and reasonable.
There being no other question, the judgment is affirmed.
All the Justices concurring.